Case 3:19-cv-00665-MMD-WGC Document 37-16 Filed 05/17/20 Page 1 of 5
Case 3:19-cv-00665-MMD-WGC Document 37-16 Filed 05/17/20 Page 2 of 5
Case 3:19-cv-00665-MMD-WGC Document 37-16 Filed 05/17/20 Page 3 of 5




                                                              WCSD 4401
Case 3:19-cv-00665-MMD-WGC Document 37-16 Filed 05/17/20 Page 4 of 5




                                                              WCSD 4402
Case 3:19-cv-00665-MMD-WGC Document 37-16 Filed 05/17/20 Page 5 of 5
